CORRESPONDENCE: Dolgenos Newman & Cronin LLP 96 Spring Street, New York, N.Y. 10012 212-925-2800Fax 212-925-0690 October 23, 2009 VIA EDGAR and FEDERAL EXPRESS Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Division of Corporate Finance Re:Genterra Capital Inc. Registration Statement on Form F-4 Filed August 20, 2009 File No.: 333-161460 Ladies and Gentlemen: Enclosed is a copy of a Comment Letter from the Staff to Genterra Capital Inc., an Ontario corporation to be formed by the amalgamation of Consolidated Mercantile Incorporated and Genterra Inc., each an Ontario corporation, with respect to Registration Statement on Form F-4. The Company is providing herein responses to the comments and the supplemental information requested by the Staff, and will incorporate the Staff's comments in future filings.For reference, we have numbered and cross referenced each comment in the Comment Letter to a similarly numbered item in this letter. General 1. After a review of certain No-action letters addressing rule 12g-3 of the securities Exchange Act of 1934, as amended, and discussions contained therein and the advice of the Staff responding thereto, as well as telephone conversations with members of the Staff concerning amalgamations, we are of the belief that GCI will be a successor issuer/registrant. The Registration Statement on Form F-4 describes an amalgamation of Genterra and CMI under the provisions of the Ontario Business Corporations Act (the “Amalgamation”). Such an amalgamationresults in a union of the amalgamating corporations which continue after the amalgamation as one. The continuing corporation (GCI) has the rights, is subject to the liabilities and owns the property of the amalgamating corporations, for the amalgamated corporation is not a new legal entity but a continuation of the amalgamating corporations. CMI has securities registered under Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) . Genterra was an Exchange Act registrant until October 4, 2007 when it filed a Form 15F with regard to its securities that were registered under Section 12 of the Exchange Act. Rule 12g-3(a) under the Exchange Act provides that, where in connection with a succession by merger, securities of an issuer that are not already registered under Section 12 of the Exchange Act (such as the GCICommon Shares, Class A Preference Shares and Class B Preference Shares) are issued to holders of any class of securities of another issuer that are already registered under Section 12(b) or 12(g) of the Exchange Act, then the unregistered securities shall be deemed to be registered under the same paragraph of Section 12 of the Exchange Act, unless upon consummation of the succession such securities are exempt from registration other than by Rule 12g3-2, or all securities of such class are held of record by less than 300 persons. A “succession” is defined in Rule 12b-2 as the direct acquisition of assets comprising a going business, whether by merger, consolidation, purchase or other direct transfer. As GCI will acquire all the assets and liabilities of both Genterra and CMI in the amalgamation, we believe that GCI should be entitled to rely on Rule 12g-3 (a) under the Exchange Act to register the GCI Common Shares,
